DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      YOLETTE E. SANGUINETTI,
                             Appellant,

                                      v.

      JP MORGAN CHASE BANK, N.A., as successor in interest to
                  Washington Mutual Bank,
                         Appellee.

                               No. 4D18-3284

                               [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward L. Artau, Judge; L.T. Case No. 50-2009-CA-
025627-XXXX-MB.

   Justin R. Infurna of The Infurna Law Firm, Orlando, for appellant.

    Elliot B. Kula and William D. Mueller of Kula & Associates, P.A., Miami,
and Michele A. Cavallaro of Fidelity National Law Group, Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.